Title: 1779 July 31 Saturday.
From: Adams, John
To: 


       Found Bottom this Morning on St. Georges Bane. The Weather, the Wind, the Discovery of our Longitude, give Us all, fine Spirits this Morning. The Wind is as good as We could wish it. We are now about to pass the Day and Night of greatest Danger. By the present Appearances, We are highly favoured. But Appearances are often deceitful.
       At the Moment I am writing a thick fog comes up, on all Sides, as if directed specially to conceal us from our Ennemies.
       I am not so presumptuous as to flatter myself that these happy Circumstances are all ordered for the Preservation of this Frigate, but not to remark them would be Stupidity, not to rejoice in them would be Ingratitude.
       If We should be prospered so much as to arrive well, what News shall We find public or private? We may find Dissappointments on Shore.—But our Minds should be prepared for all.
      